ORDER

PER CURIAM.
Movant Randy Shead (“Shead”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction relief motion after an evidentiary hearing. On appeal, Shead argues the motion court erred in denying his claim: (1) of ineffective assistance of counsel because his counsel failed to call certain witnesses to testify at trial; and (2) that the trial court erred in sentencing him because the trial court was misinformed about the range of punishment for his convictions.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).